Citation Nr: 0824107	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a left hip fracture and 
depression secondary thereto.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1973.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of this claim at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
October 2006.  In December 2006, the Board remanded this 
claim to the RO for additional action.  

In August 2007, the Board affirmed the RO's August 2002 
rating decision.  The veteran then appealed the Board's 
August 2007 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2008, based on a Joint 
Motion For Remand To The Board (joint motion), the Court 
issued an Order remanding the matter to the Board for 
readjudication consistent with the joint motion.  

The Board in turn REMANDS this case to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for a left hip fracture and depression secondary thereto.  
According to written statements submitted during the course 
of this appeal and the veteran's hearing testimony, presented 
in October 2006, while undergoing neck surgery at a VA 
facility in August 2001 and without his knowledge or consent, 
a VA surgeon took bone from the veteran's left hip and placed 
it his neck.  Allegedly, thereafter, while the veteran was 
recovering in the hospital, he fractured his left hip 
secondary to weakness from the bone graft.  This fracture 
reportedly necessitated additional treatment, after which the 
hip became infected, and has since caused intense left hip 
pain, left leg tingling and numbness, extensive osteoporosis, 
limping and depression.  Additional action is necessary 
before the Board decides this claim.

In its joint motion, the parties to this appeal agree that 
the Board failed to satisfy its duty to assist the veteran in 
the development of his claim by obtaining a copy of his 
written consent for the surgery VA performed in August 2001 ( 
a C5-6 anterior cervical diskectomy with fusion, which 
necessitated a left iliac crest autograft).  The parties 
point out that the Board erred by relying on electronic 
records indicating that the veteran provided such consent for 
such procedure. 

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Request, obtain and associate with 
the claims file a copy of the veteran's 
signed written consent for the cervical 
spine surgery VA performed in August 
2001.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the claim remains denied, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  No action is required of the veteran 
unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




